2022 IL App (1st) 211403
                                            No. 1-21-1403
                                   Opinion filed December 30, 2022

                                                                               SIXTH DIVISION

                                                 IN THE

                                 APPELLATE COURT OF ILLINOIS

                                           FIRST DISTRICT


     SET ENVIRONMENTAL, INC.,                         )      Appeal from the Circuit Court
                                                      )      of Cook County.
           Plaintiff-Appellee,                        )
                                                      )
           v.                                         )
                                                      )      No. 20 L 00927
     POWER CARTAGE, INC.,                             )
                                                      )      The Honorable
           Defendant-Appellant.                       )      Margaret A. Brennan,
                                                             Judge, presiding.



           JUSTICE ODEN JOHNSON delivered the judgment of the court, with opinion.
           Justices Mikva and Tailor concurred in the judgment and opinion.


                                             OPINION

¶1              Defendant Power Cartage, Inc. (Power) appeals the trial court’s grant of summary

      judgment in favor of plaintiff Set Environmental, Inc. (Set). This appeal arises from a work

      authorization form drafted by Set and signed by Power, for a cleanup by Set, of a fuel spill

      from a Power truck on a highway near Sugar Gove, Illinois. On appeal, Power argues that the

      trial court erred in finding that no genuine issue of fact exists such that a trial was not needed.

      Power argues that Set’s work authorization form was not a valid contract because (1) it lacked

      essential material terms, (2) it was unconscionable and, hence, void; and (3) it was signed under
     No. 1-21-1403


        duress. For the following reasons, we affirm in part, reverse in part and remand for further

        proceedings consistent with this opinion

¶2                                            BACKGROUND

¶3              Set filed a complaint on January 22, 2020, in the circuit court of Cook County alleging

        that it is an Illinois corporation with offices in Cook County, that it provides environmental

        services, and that Power is an Illinois corporation with offices in Chicago. The complaint set

        forth only one count which was for breach of contract.

¶4              Set’s verified complaint alleged that on August 30, 2019, Power contacted Set about a

        clean-up at or near I-88 in Sugar Grove, Illinois, and that Power hired Set for the clean-up

        pursuant to a written contract which Set attached to its complaint as Exhibit A. Set alleged

        that it performed the work and sent Power a bill for $114,597.26, which Set attached to the

        complaint as Exhibit B. Set alleged that Power paid nothing and, thus, Set sought the amount

        of the bill, plus attorneys’ fees, costs and interest.

¶5              The first part of Exhibit A is a form entitled “Set Work Authorization,” which is 5

        pages long and appears to be signed by Chris Fogu on August 30, 2019. The next two pages

        of Exhibit A contain a list of fees per hour or per shift for a variety of possible services,

        personnel and equipment. The bottom of each page of the list contains the initials “C.F.” and

        the date “8/30/19.” The last two pages of Exhibit A are a two-page document entitled

        “Addendum to Standard and Emergency Schedule of Fees.” The bottom of each page of the

        addendum appears to bear Fogu’s initials and the date.

¶6              The three documents in Exhibit A—the authorization, the list of fees and the

        addendum—are forms that contain blank spaces for only the customer’s name, address and

        initials. The forms do not contain blank spaces to fill in: the site or address of where the work


                                                        2
     No. 1-21-1403


        was to be done; the type of incident which led to the need for services; a description of the

        contemplated work at the site; the date of the trigging incident; or the expected schedule or

        time frame for completion of work.

¶7              The subtitle of the first document in Exhibit A, which is the “Authorization” form,

        states that it is for both “Emergent and Non-Emergent Work.” The first line of the form begins:

        “The undersigned authorized agent (the ‘Owner’) as owner or authorized agent as represented

        by signing this agreement for the titleholder of the area, surrounding area or any contaminated

        area that appears to be related (hereafter, the ‘Premises') authorizes ***.” Neither party alleges

        that Fogu or Power was the owner of, or owner’s agent for, I-88. Next, the form states that the

        “ ‘Owner’ “ authorizes Set “to undertake any and all work required to estimate, evaluate and

        restore the surface, subsoil, any structures or waters located at or near the Premises.” No

        address or road is identified for the “Premises”

¶8              Paragraph A of the “Authorization” form is entitled “Continuing Work Authorization”

        and it states in relevant part: “Set is further authorized to continue with restoration and

        remediation of the Premises after the date of this authorization, with such continuing work to

        be agreed upon according to Set’s scope or by any subsequent written revised scope, the terms

        of which shall be agreed upon between Set and Owner or as directed by any legal authority as

        soon as possible.” The “Authorization” form ends by stating that it “constitutes the entire

        Agreement between the parties” and no addition or modification may be made unless in writing

        and signed by both parties. While the form is signed by Fogu on behalf of Power, the signature

        line for Set is blank.

¶9              The next two documents in Exhibit A, which are the list of fees and the addendum, do

        not contain any blank spaces, except for spaces at the bottom of each page for initials and the


                                                      3
       No. 1-21-1403


           date. Like the first document, the subsequent two documents do not contain a space in which

           a site location could be filled in, or in which any other identifying project information could

           be inserted. The fees list states that it contains the fees for: “Emergency Response

           Services/Specialty Field Services/Compressed Gas Cylinder Services/ Customized Waste

           Management.”

¶ 10               Exhibit B contains two invoices totaling $114,597.26, which is the amount that Set

           sought in its complaint. The first of these two invoices, dated October 9, 2019, is for

           $44,042.35, and states that it contains the “[c]harges for emergency response services provided

           for a diesel spill clean up 1 beginning on August 30, 2019.” The invoice states that it includes

           a number of different “field ticket[s],” with a separate field ticket for each day. The ticket for

           August 30 is $1,413; for September 4, $936; for September 6, $207; for September 12, $115;

           for September 13, $520; for September 17, $230; for September 20, $791.30; for September

           23, $29,512.65; for September 26, $4,822.80; and, for September 27, $5,494.60.

¶ 11               The second of these two invoices, dated December 12, 2019, states that it is for

           $70,554.91, and that it contains the “[c]harges for a diesel spill cleanup beginning on August

           30, 2019.” It also includes a number of different field tickets. The first ticket, entitled

           “analytical review,” does not have a date and is for $115. There are two tickets for October 9;

           the first is $2,640.90; the second is $563.50. The ticket for October 10 is $1,431.85; for

           October 16, $414; for October 17, $138; for November 6, $460; for November 14, $16,600.50;

           for November 15, $945; for November 19, $172.50; for November 26, $201.25; for November




               1
                 This is not a typo. The first invoice states “clean up” as two words, while the second invoice
       states “cleanup” as one word.
                                                            4
       No. 1-21-1403


          27, $172.50; for December 3, $27,630.79; for December 4, 2019, $3,276.10; for December 6,

          $4,024.75; and, for December 10, $11,768.36.

¶ 12              Lastly, Exhibit B contains a third invoice, which is labeled “Proposal Only,” and is

          dated January 9, 2020. The “Proposal Only” invoice, which is for $33,176.55, has a note

          handwritten across the bottom that says: “Not to exceed proposal to complete work in Spring

          of 2020.” Under the note is an empty signature line; and under the empty signature line are

          the words “Customer Approval” and “Date.”

¶ 13              On April 6, 2020, Power filed a verified answer with affirmative defenses. Power

          admitted that it contacted Set to perform certain work at or near the location described in Set’s

          complaint but denied the remaining allegations or asserted that it had insufficient knowledge

          to respond. Power also alleged affirmative defenses of duress, unconscionability and no

          meeting of the minds. The answer was verified and signed by Chris Fogu.

¶ 14              In Power’s answers to Set’s interrogatories, which were signed by Fogu and dated July

          30, 2020, Power stated that Power’s driver was involved in the subject spill. In Power’s

          response to Set’s request to produce documents, Power attached an email from David Cozzi, a

          senior environmental analyst with Set, to “Chris,” dated Monday, October 21, 2019. The email

          stated, in full:

                  “Attached is a finalized PARTIAL invoice for the emergency response and subsequent

                  remediation efforts to clean up the diesel fuel release from August 30th. This invoice

                  covers charge[s] from August 30-Sept. 30. Additional charges to be invoiced in

                  October will be T&D of the remaining roll-off boxes, analytical review/reporting, and

                  any other onsite work performed.




                                                       5
       No. 1-21-1403


                   Now that I have your authorization to proceed with the balance of the clean up by first

                   applying for the Tollway Authority land closure permit, I will keep you posted.”

           The attachment consisted of a five page document entitled “Invoice Preview” that was dated

           September 25, 2019, and ended with a grand total of $38,540.86.

¶ 15               Set moved to dismiss Power’s affirmative defenses for lack of specificity, among other

           things. 2 On September 21, 2020, Power filed a response, and, on September 28, 2020, Set

           filed a reply. However, on November 13, 2020, Power filed amended affirmative defenses

           with greater specificity. The verified amended defenses were signed by Fogu.

¶ 16               In its verified answer, Power alleged the following. A tractor trailer operating under

           Power’s “dispatch” was involved in a vehicle “incident” resulting in a fuel spill that “created

           an emergency situation requiring immediate action.” An Illinois state police officer on the

           scene “demanded” that Power “remediate the fuel spill promptly” and recommended that

           Power contact Set, which Power did. When Power asked Set to provide price estimates and

           information regarding the work to be done, Set said that it would not provide such information

           prior to visiting the site and that it would not visit the site unless Power executed Set’s contract.

           With respect to Power’s first affirmative defense of duress, Power claimed that Set knew or

           should have known that Power was faced with an emergency situation and that Power was not

           engaged in, or “sophisticated” regarding, environmental clean-ups, and that Set still demanded

           that Power execute Set’s contract without an explanation of the potential work or price.

¶ 17               With respect to the second defense of unconscionability, Power noted that the contract

           authorized Set “to undertake any and all work required.” Power claimed that Set drafted the


               2
                  The appellate record contains an order, dated August 20, 2020, directing Power to respond to
       Set’s motion to dismiss. While Set’s motion is not in the record before us, Power’s response and Set’s
       reply are.
                                                           6
       No. 1-21-1403


          contract and was in a superior bargaining position, while Power was in an emergency situation

          and presented with the contract on “a ‘take it or leave it’ ” basis. With respect to the third

          defense of “no meeting of the minds,” Power alleged that it believed the spill to be a minor

          spill of 40 gallons of fuel, that Set did not outline the scope of the work in its contract, and that

          Set believed that the work and costs associated with “environmental remediation *** would

          be substantially more than [Power] anticipated.” .

¶ 18              In April 2021, the parties took the discovery depositions of (1) Chris Fogu, Power’s

          vice president; (2) Angel Camacho, a customer service representative with Set; (3) Dave Cozzi,

          an accounts manager with Set; and (4) Mike O’Dwyer, Set’s chief financial officer. At his

          deposition, Fogu was asked what the state trooper had said to him that he believed was a

          demand, and Fogu replied:

                       “FOGU: Well, the first part is that he was an Illinois state trooper on an accident

                  scene and he was telling me what needed to be done. And then I—that was a demand

                  to me. I follow the police orders, so.

                       [SET’S COUNSEL]: *** What words were used that you considered to be a

                  demand?

                       FOGU: ‘Get somebody out right away, a cleanup crew out here right away.’

                       [SET’S COUNSEL]: Okay. Anything else?

                       FOGU: No. I mean, I didn’t know what repercussions would be if I didn’t. And

                  I—it was—I was following a state police order.”

          Fogu further stated that the state trooper “was telling me I had to get somebody out there, that

          it was a chemical situation, so I had to get somebody out there as quick as possible.” Fogu

          stated that the trooper “told” him to “call Set.” Fogu stated that he had dealt with a fuel spill

                                                           7
       No. 1-21-1403


          only once before. The prior spill was eight years ago, and the Chicago Fire Department “took

          care of that.”

¶ 19              On June 29, 2021, Set moved for summary judgment on a number of different grounds,

          including that an act cannot constitute duress unless it is wrongful. Power also moved for

          summary judgment, and each side responded and replied to each other’s motion. The motions,

          responses, and replies are all part of the appellate record. On September 30, 2021, the trial

          court issued a written order that stated simply:

                  “1. [Power’s] Motion for Summary Judgment is DENIED;

                  2. [Set’s] Motion for Summary Judgment is GRANTED;

                  3. A judgment award for damages in the amount of $114,597.26 in contractual

                  damages, $44,413.74 in compounding interest on the contractual damages, $21,450.00

                  in attorney fees and $846.47 in costs for a total damages of $181,325.47 is entered in

                  favor of [Set] and against [Power] on [Set’s] complaint for breach of contract; and

                  4. This is a final order disposing of all claims of all parties.”

¶ 20              On October 29, 2021, Power filed a timely notice of appeal, and this appeal followed.

          The record on appeal contains the common law record and the four deposition transcripts noted

          above but does not contain transcripts of the proceedings below.

¶ 21                                               ANALYSIS

¶ 22              On appeal, Power raises three issues.            First, Power argues that Set’s Work

          Authorization form was not a contract because it omitted essential and material terms and,

          thus, no meeting of the minds occurred.            Second, Power argues that the form was

          unconscionable and, therefore, void. Third. Power argues that it executed the form under




                                                         8
       No. 1-21-1403


           duress and, thus, it was void. For the following reasons, we affirm in part, reverse in part and

           remand for further proceedings.

¶ 23                                           I. Summary Judgment

¶ 24               The instant appeal involves a summary judgment motion. A trial court is permitted to

           grant summary judgment only “if the pleadings, depositions and admissions on file, together

           with the affidavits, if any, show that there is no genuine issue as to any material fact and that

           the moving party is entitled to judgment as a matter of law.” 735 ILCS 5/2-1005(c) (West

           2020). The trial court must view these documents and exhibits in the light most favorable to

           the nonmoving party. DiLorenzo v. Value and Primer Corp., 347 Ill. App. 3d 194, 198 (2004)

           (with summary judgment, “we construe the facts strictly against the moving party and in the

           light most favorable to the nonmoving party”); Home Insurance Co. v. Cincinnati Insurance

           Co., 213 Ill. 2d 307, 315 (2004). Our supreme court has cautioned that “[s]ummary judgment

           is a drastic measure and should only be granted if the movant’s right to judgment is clear and

           free from doubt.” Outboard Marine, 154 Ill. 2d at 102. On appeal, we review a trial court’s

           decision to grant a motion for summary judgment de novo. Outboard Marine Corp. v. Liberty

           Mutual Insurance Co., 154 Ill. 2d 90, 102 (1992).

¶ 25                                           II. Preliminary Matters

¶ 26               As a preliminary matter, Set argues that we should dismiss Power’s appeal because the

           record on appeal does not contain a transcript of the hearing or the oral arguments before the

           trial court and because the record also lacks certain briefs. 3 First, since the filing of Set’s brief,

           the record has been supplemented so that it now contains the briefs which Set stated were



               3
                  Set also argues that Power cites additional cases on appeal. We know of no rule or case barring
       the citation of additional cases, and Set does not cite one for us.
                                                           9
       No. 1-21-1403


          missing. Second, the lack of a transcript of the hearing and the oral arguments before the trial

          court does not hinder our review since our review is de novo. See Fleet Business Credit, LLC

          v. Enterasys Networks, Inc., 352 Ill. App. 3d 456, 469 (2004) (when the trial court construes a

          contract as a matter of law, a reviewing court is “unrestrained by the circuit court’s judgment.”)

          De novo consideration means that we review the same documents and perform the same

          analysis that a trial judge would perform. Brummel v. Grossman, 2018 Il App (1st) 170516, ¶

          43.

¶ 27             Also, both parties discuss at length the unpublished case of Roberson Construction,

          LLC v. Ellerby, 2021 IL App (2d) 191095-U. Illinois Supreme Court Rule 23 (eff. Jan. 1,

          2021). Supreme Court Rule 23 provides that unpublished Rule 23 orders are nonprecedential

          but that, on or after January 1, 2021, they “may be cited for persuasive purposes.” Since this

          case was filed on March 9, 2021, which is well after January 1, 2021, and since both parties

          cite and discuss this case at length, we will consider whether we find it persuasive on the facts

          before us.                                   .

¶ 28                                          III. Material Terms

¶ 29              To be enforceable, a contract must be sufficiently definite and certain such that a court

          is able to ascertain from its terms what the parties intended. DiLorenzo, 347 Ill. App. 3d at

          199-200. If the contract’s material terms are too indefinite, allegations of a breach will not

          support a breach of contract claim. Babbitt Municipalities, Inc. v. Health Care Service Corp.,

          2016 IL App (1st) 152662, ¶¶ 29-30. Where certainty is lacking in a contract’s essential terms,

          the court will not fill in the missing terms. Babbitt., 2016 IL App (1st) 152662, ¶ 37. Any

          ambiguity in the terms of a contract will be construed against the drafter which, in this case,




                                                       10
       No. 1-21-1403


           was Set. See Camelot, Inc. v. Burke Burns & Pinelli, Ltd., 2021 IL App. (2d) 200208, ¶ 48

           (citing Dowd & Dowd, Ltd. v. Gleason, 181 Ill. 2d 460, 479 (1998)).

¶ 30               In the case at bar, the documents before us establish that Fogu and, by extension, Power,

           was faced with an emergency situation on a major interstate highway. Consequently, Fogu

           called upon Set and signed a contract with the intent that Set would address and redress the

           emergency nature of the spill. This fact was undisputed.

¶ 31               However, Power argued that there was no meeting of the minds specifically with

           regards to scope or cost. The contract drafted by Set specifically provided that any “continuing

           work” must be “agreed upon,” and yet there was no subsequent agreement. The form stated

           that Set was authorized to perform “any and all” work “required,” without specifying what that

           work would be or who would judge what was required or even where it was to be performed.

¶ 32               Set argues that there are many contracts where an expert or professional is employed

           on a per-shift or hourly basis, where the per-hour charge is stated and where the number of

           hours is not. Set refers to attorney’s fees as one example. However, even with attorney’s fees,

           when counsel is retained in an emergency situation, such as an arrest, there is usually some

           further understanding reached after the initial step, such as a bail hearing, is complete. There

           is usually some understanding or provision identifying the continuing work that is expected or

           involved, particularly where the parties have no pre-existing relationship or the paying party

           has little relevant knowledge or prior relevant experience, as Fogu testified to at his

           deposition. 4




               4
                As noted above, Fogu testified at his deposition that he had had experience with a fuel spill only
       once before, eight years ago, and the Chicago Fire Department “took care of that.”
                                                           11
       No. 1-21-1403


¶ 33             On appeal, Power relies in part on Roberson to support the argument that there was no

          meeting of the minds about the scope of work where the purported contract contained no

          definite terms. Interestingly, Set also discusses Roberson at length in its brief to us.

¶ 34             In Roberson, both parties argued that there was a contract but, after a bench trial, the

          trial court found that there was none because the parties had never reached a meeting of the

          minds on a material element of their agreement, namely, the scope of the work. Roberson,

          2021 IL App (2d) 191095-U, ¶¶ 1-3. The appellate court affirmed on appeal. Roberson, 2021

          IL App (2d) 191095-U, ¶ 1. In the instant appeal, Power argues that Roberson is analogous

          because the parties here similarly had no meeting of the minds regarding the scope of the work,

          while Set argues to the contrary.

¶ 35             In Roberson, the agreement was “completely blank on the scope of work.” Roberson,

          2021 IL App (2d) 191095-U, ¶ 1. As a result, if one looked just at the agreement, there was “

          ‘nothing’ ” in it to reveal the scope of work. Roberson, 2021 IL App (2d) 191095-U, ¶ 28.

          “Even assuming that each party admitted that there was a contract they believed to be binding

          [, that] does not remove from the court’s purview the question whether the Agreement was a

          valid and enforceable contract.” Roberson, 2021 IL App (2d) 191095-U, ¶ 74. Although the

          parties “manifested the intent to make a contract,” if the contract is “unduly uncertain and

          indefinite,” there is “no contract” for a court to enforce. Roberson, 2021 IL App (2d) 191095-

          U, ¶ 75. When a contract appears incomplete or ambiguous on its face, the parole evidence

          rule permits evidence extrinsic to the contract to establish additional terms, so long as those

          terms are consistent with the contract itself. Roberson, 2021 IL App (2d) 191095-U, ¶ 77.

          However, “where the evidence suggests that a material aspect of the contract has not been

          decided upon, courts ordinarily refuse to supply the missing term.” Roberson, 2021 IL App


                                                       12
       No. 1-21-1403


           (2d) 191095-U, ¶ 80. In Roberson, the parties disagreed about both the amount that the

           homeowner had agreed to pay and the scope of work that the construction company had agreed

           to do. Roberson, 2021 IL App (2d) 191095-U, ¶ 67. The trial court refused to fill in these

           material blanks, and the appellate court affirmed on appeal.

¶ 36               As in Roberson, in the case at bar, one party’s performance of the contract consisted of

           doing work and the other party’s performance consisted of paying for it. Work and payment

           were the material or essential elements of the contract. Yet, neither the ultimate scope of work

           nor the ultimate payment was specified in the contract. Set, who drafted the contract, seeks to

           fill in both blanks with its own bills and invoices. Set argues, in essence, that, by signing the

           contract, Power gave it a blank check. Whether Set sent a bill for $100,000 or a million dollars,

           under Set’s argument, Power would be obligated to pay it.

¶ 37               Power argues that Set cannot rely on its own invoices to fill in the blanks for the scope

           of work and the final amount owed. In support, Power cites “the ‘four corners’ rule,” which

           provides that an agreement, when reduced to writing, is presumed to speak for itself and cannot

           be changed by extrinsic evidence, particularly where the contract contains an integration

           clause, as it does in this case. Air Safety, Inc. v. Teachers Realty Corp., 185 Ill. 2d 457, 462

           (1999). An integration clause is a clause which provides that any prior negotiations leading up

           to the contract are subsumed in the contract and that the contract is complete in itself. Air

           Safety, 185 Ill. 2d at 464-65.

¶ 38               Set argues that the purpose of the invoices was not to fill in the blanks of the contract

           but to support its claim for damages. 5 This argument is disingenuous because, if no suit had



               5
                 Set’s appellate brief argues that the invoices were “produced for Set’s damages and not to define
       the terms of the agreement.”
                                                           13
       No. 1-21-1403


          been filed, there would be no claim for damages. The point of the invoices was to demand

          payment for an amount that was not stated in the contract.

¶ 39             First, we find that Fogu’s deposition testimony establishes that Power, through Fogu,

          “manifested the intent to make a contract” for the initial emergency response. . Roberson, 2021

          IL App (2d) 191095-U, ¶ 75. Fogu testified that he believed that the clean-up cost would be

          between five and ten thousand dollars, and that he found the rate sheet confusing. When asked

          what confused him, he replied: “You know, a 10 dollar[] roll of duct tape. All right.

          Whatever.” Although he thought the initial invoice was high, he acknowledged that, if that first

          invoice was all there was, he would have paid it, “[b]ut then they kept sending more bills over.”

          Thus, we affirm the trial court insofar as it found a contract for the emergent work done on

          August 30, the day of the spill.

¶ 40             However, we cannot reach the same conclusion with respect to the non-emergent

          continuing work. Set’s contract specified that Set was “authorized to continue with restoration

          and remediation of the Premises after the date of this authorization,” i.e. August 30, “with such

          continuing work to be agreed upon.” Although the parties “manifested the intent to make a

          contract” for the initial work, the continuing work was too “uncertain and indefinite” for a

          court to enforce without a further agreement, as the contract itself required in Paragraph A.

          Roberson, 2021 IL App (2d) 191095-U, ¶ 75. Without any limits at all regarding the ultimate

          cost or scope of the work except that Set would do what was “required,” without any indication

          of who would ultimately judge or determine what was required, without a further agreement

          as the contract itself required in Paragraph A for continuing work; and pursuant to our de novo

          review where Set, as both the drafter of the contract and the movant for summary judgment,

          bears the burden of proof; we have no choice but to reverse the trial court’s grant of summary


                                                       14
       No. 1-21-1403


          judgment with respect for the continuing work done days after the initial emergency. The next

          field ticket is for work done almost a full week after the initial incident.

¶ 41             Based thereon, we reverse and remand to permit Set, if it so chooses, to amend its

          complaint to add a quantum meruit claim as was discussed at oral argument, and to permit

          Power to engage in discovery regarding costs and damages, if it so chooses.

¶ 42             In the alternative, Power argued that if this court found the contract enforceable, that

          we should find it unconscionable based on essentially the same grounds, namely, missing terms

          and Set’s “giving itself a carte blanche.” However, the contract is conscionable because it

          authorizes only emergent work and not work after the emergency is taken care of. It is not that

          the contract itself was inherently unconscionable, but rather that Set did not comply with the

          express terms that they drafted in Paragraph A, i.e. to obtain a “continuing work authorization”

          with “the terms of which to be agreed upon between Set” and Power.

                                          ¶ 43        IV. Duress

¶ 44             Power also argues duress. “A contract will be voided if it is the product of duress.”

          Osage Corp. v. Simon, 245 Ill. App. 3d 836, 843 (1993), cited with approval by In re N.C.,

          2014 IL 116532, ¶ 54. “Duress exists if a party is induced by the wrongful act of another to

          make a contract under circumstances which deprive the party of her exercise of free will.”

          Osage Corp., 245 Ill. App. 3d at 843. “A wrongful act need not be an illegal act, but may

          include one that is wrongful in a moral sense.” Osage Corp., 245 Ill. App. 3d at 843. “Duress

          includes oppression, undue influence, or taking undue advantage of the stress of another to the

          point where another is deprived of the exercise of free will.” In re Marriage of Richardson,

          237 Ill. App. 3d 1067, 1082 (1992). “[D]uress is ordinarily a question of fact,” and it “may

          only be decided as a matter of law where the undisputed facts lead to only one plausible


                                                        15
       No. 1-21-1403


          inference.” Potek v. City of Chicago, 2022 IL App (1st) 211286, ¶ 57. Where several

          inferences may be drawn from the facts, summary judgment cannot be granted on that basis.

          Potek, 2022 IL App (1st) 211286, ¶ 57.

¶ 45              In the case at bar, Fogu testified that he was operating under the demand and direction

          of a state police officer, that the officer gave him Set’s name and number and “told [him] to”

          call Set, and that Fogu did not know what the consequences would be if he did not call.

          However, long after this duress had faded, namely, at his deposition, Fogu testified that the

          “forty-four thousand” invoice was “fair.” This statement negates his claim that Set’s conduct

          was somehow unfair and that he would not have agreed but for the alleged duress. Thus, we

          do not find Power’s claim of duress persuasive with respect to the October 9, 2019, invoice for

          approximately forty-four thousand dollars. In addition, as for the December 12, 2019, invoice,

          it was for work done weeks after the initial incident, when any emergent duress would have

          dissipated. As a result, we affirm the trial court’s dismissal of Power’s duress claim in its

          entirety.

¶ 46                                           CONCLUSION

¶ 47              We affirm the trial court’s finding of summary judgment with respect to the emergent

          work done on August 30, the day of the spill. However, pursuant to de novo review and being

          mindful that Set, as both the drafter of the contract and the movant for summary judgment,

          bears the burden of proof, we reverse the trial court’s grant of summary judgment with respect

          to the rest of the charges, where the contract drafted by Set specifically provided that any

          “continuing work” must be “agreed upon” and there was no subsequent agreement; where the

          contract had no limits at all regarding the ultimate cost or scope of work except that Set would

          do what was “required;” and where there was no indication of who would ultimately judge or


                                                      16
       No. 1-21-1403


          determine what was required. Although the parties manifested the intent to make a contract

          for the emergent work, the “continuing work” was too uncertain and indefinite for a court to

          enforce without a further agreement, as the contract itself expressly required.

¶ 48             For the foregoing reasons, we affirm in part and reverse in part the trial court’s grant

          of summary judgment and remand for further proceedings consistent with this opinion. Set

          may, if it so chooses, amend its complaint to add a quantum meruit claim and Power is

          permitted discovery, as was discussed at oral argument.

¶ 49              Affirmed in part, reversed in part, and remanded.




                                                      17